Exhibit 10.18

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, dated and effective as of  April 7, 2008 is entered into by and
between WHX Corporation (“WHX” or the “Company”), a corporation organized under
the laws of the State of Delaware, with an address at 1133 Westchester Avenue,
Suite North 222, White Plains, New York 10604, and Peter T. Gelfman (the
“Executive”), an individual with a residence at 106 Brite Avenue, Scarsdale, New
York 10583.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.           Employment; Term.
(a)           Executive’s employment with the Company shall begin on or before
April 1, 2008 (the “Effective Date”) pursuant to the terms and conditions
contained herein.  The Executive shall hold the titles of General Counsel and
Secretary of the Company.  The Executive shall perform all the duties consistent
with this position as set forth in the Company’s By-Laws, as well as any other
duties commensurate with the Executive’s position that are assigned to the
Executive from time to time by the Board of Directors of the Company (the
“Board”).
The Executive shall devote his full working time, attention and energies to the
business of the Company and shall not, during the term of this Agreement, be
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage; however, this restriction
shall not be construed as preventing the Executive from (i) serving as a board
member or performing other volunteer work for any civic, non-profit or
charitable organization so long as it does not prevent the Executive from
fulfilling his work obligations; (ii) investing his personal assets in any
business or venture which does not compete, directly or indirectly, with WHX or
its subsidiaries in any manner, in
 

--------------------------------------------------------------------------------


such form or manner as will not require any services on the part of the
Executive in the operation of the affairs of the entities in which such
investments are made and in which the Executive’s participation is solely that
of an investor, and (iii) purchasing securities in any corporation for which
securities are regularly traded, provided, that such purchase shall not result
in the Executive beneficially owning at any one time one percent (1%) or more of
the equity securities of any corporation engaged in a business directly
competitive with WHX or its subsidiaries.
(b)           The term of this Agreement shall commence on the date hereof and
shall continue in full force and effect until the first anniversary of the
Effective Date, at which time, and on each anniversary of the Effective Date
thereafter, the term of this Agreement shall be extended automatically for a one
(1) year period until the next anniversary thereafter (such period, as it may be
extended from time to time, the “Term”), unless one party hereto shall provide
written notice of termination to the other party hereto no less than thirty (30)
days prior to such anniversary or on such earlier date as this Agreement is
terminated in accordance with the provisions set forth below.
2.           Compensation.  Subject to the terms and conditions of this
Agreement, the Company shall collectively pay to the Executive, as aggregate
compensation for the duties to be performed by the Executive under this
Agreement, the following:
(a)           A salary of $300,000 per annum, to be paid in equal installments
no less frequently than monthly, less applicable withholdings and
deductions.  Executive’s salary shall be reviewed annually beginning on February
1, 2009 in accordance with the applicable policies of the Company.
 
2

--------------------------------------------------------------------------------


(b)           A car allowance of $7,200 per annum, to be paid in equal
installments no less frequently than monthly, less applicable withholdings and
deductions.  Such amount shall not be considered part of base salary for the
purpose of determining Executive’s bonus pursuant to paragraph 2(c) below and
the Severance Payment pursuant to 7(a) below.
(c)           An annual bonus with a target of 75% of the Executive’s base
salary earned in such year, to be determined and payable pursuant to the
Company’s Long Term Incentive Plan and Short Term Incentive Plan and other bonus
plans if such exist.  Executive’s base salary shall only include the amount
referred to in paragraph 2(a) above and any increases thereto, and shall not
include Executive’s car allowance.  The bonus for 2008 will not be less than
$100,000 provided that the Executive has not been terminated for Cause (as
defined in Section 5(a) below) or terminated his employment pursuant to Section
6(b) below prior to April 1, 2009.
(d)           Subject to prior approval of the compensation committee of the
Board, the Executive shall receive a grant of 50,000 options on his first day of
employment which will be priced at the greater of the fair market value at the
close of the market on the business day immediately prior to the date of grant
or $9.00, one third of which will vest on the grant date, one third of which
will vest on the first anniversary of the grant date, and the final one third of
which will vest on the second anniversary of the grant date.  The grant shall be
governed by the terms of WHX’s 2007 Incentive Stock Plan.
3.           Vacation.  The Executive shall be entitled to vacation, with pay,
of four (4) weeks in each calendar year which vacation time shall accrue on a
monthly basis.  This vacation time shall be pro-rated for partial employment in
the final calendar year of employment.
 
3

--------------------------------------------------------------------------------


4.           Benefits.  The Executive shall receive the benefits made available
to executives of the Company, including without limitation the following:
(a)           Health, dental and vision insurance coverage, if and to the extent
provided to all other employees of the Company;
(b)           Life insurance, short term disability insurance and 401-K
benefits, if and to the extent provided to executives of the Company (excluding
any benefits anyone else is entitled to under any supplemental executive
retirement program); and
(c)           Executive acknowledges that to the extent that any of the
compensation and benefits described herein constitute wages or other taxable
income to the Executive, such wages or other taxable income shall be subject to
applicable income and employment tax withholding, as required by law.
5.           Termination of Agreement by the Company.  This Agreement may be
terminated by the Company by providing notice to the Executive pursuant to
Section 12 below upon the occurrence of any of the following:
(a)           For Cause (as defined below);
(b)           Death of the Executive;
(c)           Disability (as defined below) of the Executive; or
(d)           Without Cause.
The term “Cause,” as used herein, means:  (i) the Executive’s engaging in
conduct which is materially injurious to the Company or its respective customer
or supplier relationships, monetarily or otherwise; (ii) the Executive’s
engaging in any act of fraud, misappropriation or embezzlement or sexual or
other harassment of any employee of the Company; (iii) the Executive’s
engagement in any act which would or does constitute a felony; (iv) the willful
or continued failure by the Executive to substantially perform his duties,
including, but not limited to, willful misconduct, gross negligence or other
acts of dishonesty; or (v) the Executive’s material violation or breach of this
Agreement.
 
4

--------------------------------------------------------------------------------


The term “Disability,” as used herein, means the Executive’s absence from the
full-time performance of his duties hereunder for a period of at least ninety
(90) days, whether or not consecutive, within any twelve (12) consecutive month
period as a result of any incapacity due to physical or mental illness.
If the Agreement is terminated pursuant to Sections 5 (a), (b), or (c), then
Executive shall be entitled to receive from the Company the aggregate of any due
but unpaid compensation through the date of termination; if terminated pursuant
to Section 5(b), all life insurance proceeds to which his estate is entitled
pursuant to any life insurance program maintained by the Company in which he is
a participant; if terminated pursuant to Section 5(c), any disability insurance
payments to which he is entitled pursuant to any disability insurance program
maintained by the Company in which he is a participant.  Upon termination of
this Agreement, Executive will also be entitled to repayment for any expenses
incurred and submitted for reimbursement, in accordance with Section 8, but not
paid prior to such termination.  Executive shall receive no further benefits or
compensation, except as required by law.
6.           Termination of Agreement by the Executive.
(a)           This Agreement may be terminated by the Executive by providing
written notice to the Company within sixty (60) days following a Material
Diminution (as defined below) of the Executive’s position, duties,
responsibilities or base salary compensation with the Company or the relocation
of WHX’s headquarters or the permanent relocation of Executive’s assigned place
of work to a location more than 50 miles from White Plains, New York (a
“Material Diminution or Relocation Termination Election”).  In the case of a
Material Diminution or Relocation Termination Election by the Executive, the
Company shall have ten (10) business days following its receipt of written
notice of termination from the
 
5

--------------------------------------------------------------------------------


Executive to cure such Material Diminution or Relocation.  In the case of a
Material Diminution or Relocation Termination Election, if the Company does not
cure such Material Diminution or Relocation within the ten (10) business days
following its receipt of such Material Diminution or Relocation Termination
Election from the Executive, pursuant to this Section, termination of
Executive’s employment shall be effective at the end of such ten (10) business
day period.
“Material Diminution” shall only mean a situation in which the Executive is no
longer employed as the General Counsel and Secretary of the Company, or employed
or offered employment in substantially equivalent positions of substantially
equivalent companies, regardless of what, if any, additional positions Executive
may from time to time hold or not hold with the Company or its subsidiaries or
affiliates, or the material diminution of the duties or responsibilities
commensurate with the positions of General Counsel and Secretary of the Company,
or a reduction of the Executive’s base salary compensation below the amount set
forth herein.
(b)           In all other instances, the Executive may voluntarily terminate
his employment upon thirty (30) days prior written notice to the Company.
7.           Severance and Other Payments.
(a)           In the event the Executive’s employment is terminated by the
Company pursuant to Section 5(d) of this Agreement, which termination shall
include the giving of thirty (30) days prior written notice not to extend the
Term pursuant to Section 1(b), the Company agrees to pay to the Executive as
aggregate compensation:  (i) a lump-sum cash payment equal to one (1) year of
his then current annual base salary (the “Severance Payment”); (ii) monthly
COBRA payments of any health-related benefits (medical, dental, and vision) as
are then in effect for a 12-month period following termination or until the
Executive obtains or is eligible for coverage through a subsequent employer,
whichever is earlier; (iii) any bonus payment that Executive may be entitled to
pursuant to any bonus plans as are then-in-effect, and (iv) all expenses
incurred by Executive and payable pursuant to Section 8 of
 
6

--------------------------------------------------------------------------------


this Agreement.  Prior to, and as a precondition to the payment of the Severance
Payment, the Executive shall deliver to the Company a general release of the
Company, its subsidiaries and affiliates, and each of its officers, directors,
employees, agents, successors and assigns (but excluding a release of the
Company’s continuing obligations under this Agreement and/or pursuant to its
continuing indemnification obligations to Executive under its charters, bylaws,
resolutions of the Board of Directors and under applicable insurance
policies),  in a form acceptable to the Company and provide a Director
Resignation (as defined below), if applicable.  The Severance Payment referred
to in Section 7(a)(i) and bonus payment referred to in Section 7(a)(iii) shall
be made no later than ten (10) business days following the delivery by the
Executive of the release referred to above and the Director Resignation (if
applicable), provided that if the bonus payment cannot be calculated at that
time, it will be paid within ten (10) business days of the date the calculation
is known.  If said release and the Director Resignation are not so delivered
within sixty (60) days of the termination of the Executive’s employment, then
the Executive shall not be entitled to receive any Severance Payment or other
benefits described herein.  In all other instances, including termination of the
Executive’s employment for Cause, termination pursuant to Sections 5(b) or 5(c)
above, or
 
7

--------------------------------------------------------------------------------


if the Executive voluntarily leaves the employment of the Company (other than
for a reason set forth in Section 6(a) above), the Executive shall not be
eligible or entitled to, and the Company shall not be obligated to make, any
payment following the Executive’s termination, including the Severance Payment,
except as otherwise provided in Section 5 or Section 7(b), and the Company shall
have no further obligations to the Executive.  Executive agrees that, upon the
termination of his employment with the Company, he shall immediately resign his
positions, if any, as an officer and director of the Company and each of its
subsidiaries (the “Director Resignation”).
(b)           In the event the Executive terminates his employment pursuant to
Section 6(a), and the Company does not cure timely the situation as provided in
Section 6(a) under which the Executive has elected to terminate his employment,
then the Executive shall be entitled to receive from the Company the same
payments and benefits as provided for in the first sentence of Section 7(a)
above, subject to the same terms and conditions set forth for the receipt of
such payments and benefits as provided for in Section 7(a) above.
(c)           The Executive’s entitlement to the Severance Payment and other
payments listed in the first sentence of Section 7(a) (except for COBRA payments
as provided therein), described in Sections 7(a) and 7(b) above, shall not be
impacted or otherwise effected by other employment the Executive may
obtain.  The Executive shall be under no obligation to seek other employment in
order to receive such Severance Payment and other payments listed in the first
sentence of Section 7(a).
(d)           Notwithstanding the foregoing, Executive agrees that in the event
that all or a portion of any payment described in Subparagraphs (a) and (b) of
this Paragraph 7 constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), such payment or payments shall not be made prior to the date which is
six months after the date the Employee separates from service (within the
meaning of Section 409A of the Code).
 
8

--------------------------------------------------------------------------------


8.           Expenses.  Any ordinary and necessary expenses reasonably incurred
by the Executive in connection with his employment by the Company, and which are
directly connected with or pertaining to the furtherance of the business of the
Company in accordance with the Company’s Travel & Expense Policy, shall be
reimbursed to the Executive by the Company, within thirty (30) days from the
date of the receipt of an expense report, attaching receipts stating: (i) the
amount of such expense; (ii) the time and place that the expense was incurred;
(iii) the business purpose of the expense; and (iv) the business relationship to
the Company of persons entertained, if any.
9.           Disclosure of Information.
(a)           The Executive will not at any time, whether during or after the
termination of his employment, divulge, use, furnish, disclose or make available
to any person or entity, any non-public information concerning WHX’s or its
subsidiaries’ businesses, including without limitation, any of their marketing
plans and strategies, pricing policies, planned strategies related to sources of
supply, methods of delivery, customer names, purchasing needs and/or priorities
of customers, and the finances or financial information of WHX or its
subsidiaries, so far as such information has come to his knowledge as a result
of or subsequent to his employment by the Company, except to the extent that
disclosure may be required by law or to the extent that such information is in
the public domain through no fault of the Executive.  The Executive acknowledges
that such information, including without limitation, information regarding WHX’s
or its subsidiaries’ customers, any of their purchasing needs and priorities,
WHX’s or its subsidiaries’ sources of supply, any of their business plans and
financial condition, is non-public, proprietary, and confidential and that the
disclosure of such information may cause WHX or its subsidiaries substantial
harm.  Executive
 
9

--------------------------------------------------------------------------------


hereby agrees to keep confidential all matters of such nature entrusted to him
and agrees not to use or attempt to use any such information in any manner that
may harm or cause injury to WHX or its subsidiaries.  In addition, copies of all
data files on Executive’s own media must be deleted and a letter stating such
must be sent to the Company promptly following the termination of Executive’s
employment with the Company, but no later than five business days after
receiving notice from the Company demanding such deletion.
(b)           Executive agrees that upon termination of his employment with the
Company, he will immediately surrender and turn over to the Company all books,
forms, records, reports, lists and all other papers and writings, including
items storing computer memory (except computer hard drives from which items
relating to WHX or its subsidiaries and their businesses have been deleted),
relating to WHX or its subsidiaries and their businesses, and all other property
belonging to WHX or its subsidiaries, it being understood and agreed that the
same are solely the property of WHX or its subsidiaries.
(c)           The provisions of this Section shall survive the expiration and
termination of this Agreement.
10.           Covenants Not to Compete or Interfere.
(a)           During his employment with the Company, and for the greater of the
balance of the remaining term of his contract, or a one (1) year period
following the termination of Executive’s employment, the Executive will not (i)
directly or indirectly, own an interest in, operate, join, control, or
participate in, or be connected as an officer, employee, agent, independent
contractor, consultant, partner, shareholder, or principal of any corporation,
partnership, proprietorship, firm, association, person, or other entity engaged
in a business which sells, manufactures or produces the products sold,
manufactured or produced by WHX and/or any of its subsidiaries (the “Products”)
at the time of the termination of the Executive’s employment under this
Agreement or which otherwise competes, directly or indirectly, with WHX or its
subsidiaries (a “Competing Business”), or (ii) knowingly solicit or accept
business for a Competing Business (x) from any customer of WHX or its
subsidiaries, (y) from any former customer of WHX or its subsidiaries, who
purchased any Products
 
10

--------------------------------------------------------------------------------


during the twelve months preceding the termination of the Executive’s employment
under this Agreement, or (z) from any prospect of WHX or its subsidiaries, with
whom the Executive met to solicit or with whom the Executive discussed the sale
of any Products during the twelve months preceding the termination of the
Executive’s employment under this Agreement.  Executive acknowledges that WHX’s
and/or its subsidiaries’ sales of the Products are national in
scope.  Notwithstanding the foregoing, the Executive may own up to 1% of the
outstanding common stock of any class of common equity of a publicly traded
entity provided the Executive’s role with the entity is passive in nature.
(b)           During his employment with the Company, and for a two year period
following the termination of Executive’s employment, the Executive will not
directly or indirectly, as a sole proprietor, member of a partnership or
stockholder, investor, officer or director of a corporation, or as an employee,
agent, associate or consultant of any person, firm or corporation, induce or
solicit, or attempt to induce or solicit, any employee of WHX or its
subsidiaries or affiliates to terminate his employment with WHX, or any of its
subsidiaries, or in any way interfere with the relationship between WHX, or its
subsidiaries or affiliates, and the employee will not solicit, hire, retain or
enter into any business arrangements with, or enter into any discussion to do
the same with, any person working for, or independent contractor of, WHX, or its
subsidiaries or affiliates.
(c)           During his employment with the Company, and for a one year period
following the termination of Executive’s employment, the Executive will not
directly or indirectly hire, engage, send any work to, place orders with, or in
any manner be associated with any supplier, contractor, subcontractor or other
business relation of WHX or its subsidiaries or affiliates, if such action would
have a reasonably foreseeable adverse effect on the business, assets or
financial condition of WHX or its subsidiaries or affiliates or materially
interfere with the relationship between any such person or entity and WHX or its
subsidiaries or affiliates.
(d)           It is the desire and intent of the parties that the provisions of
this Section 10 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 10 shall be
adjudicated to be invalid or unenforceable, then this Section 10 shall be deemed
amended to delete therefrom the portion that is adjudicated to be invalid or
unenforceable.  The provisions of this Section 10 are intended to and shall
survive the termination or expiration of this Agreement.
11.           Injunctive Relief.  In addition to the remedies available to the
Company, the Executive acknowledges that any breach by the Executive of the
provisions of Sections 9 or 10 of this Agreement, would cause irreparable injury
to WHX or its subsidiaries for which there may be no adequate remedy at law.  In
addition to all of the rights and remedies to which the Company may be entitled,
the Company shall also be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction which would prevent the
 
11

--------------------------------------------------------------------------------


Executive from violating or attempting to violate any such provisions.  In
seeking such an order, any requirement to post a bond or other undertaking shall
be waived.   In any action brought to enforce these restrictive covenants, the
Company shall be entitled to an award of all reasonable costs and fees incurred
in bringing such an action, including reasonable attorney’s fees.  Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies for such breach or threatened breach.
12.           Notices.  All notices, requests, demands and other communications
hereunder must be in writing and shall be deemed to have been duly given upon
delivery if delivered by hand, sent by telecopier, facsimile or overnight
courier, and three (3) days after such communication is mailed within the
continental United States by first class certified mail, return receipt
requested, postage prepaid, to the other party, in each case addressed as
provided in the introduction to this Agreement.  Addresses may be changed by
written notice sent to the other party at the last recorded address of that
party.
13.           Insurance.  The Company may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examinations and supply such information as may be
reasonably required in connection therewith.
14.           Authority.  The Executive represents and warrants that he is not
subject to any agreement, understanding, arrangement, order, judgment or decree
of any kind, or any other restrictive agreement or arrangement, which would
prevent him from entering into this Agreement, or from providing the services he
is expected to provide as an employee of the Company pursuant to this Agreement,
or which would be breached by the Executive executing this Agreement.  The
Executive agrees to indemnify and hold the Company harmless from and for any
liability to the Company arising from a breach of this representation and
warranty.
 
12

--------------------------------------------------------------------------------


15.           Assignment.  The services to be rendered and the obligations to be
performed by the Executive under this Agreement are special and unique, and all
such services and obligations and all of the Executive’s rights under this
Agreement are personal to the Executive and shall not be assignable or
transferable and any purported assignment or transfer thereof shall not be valid
or binding upon the Company.  However, in the event of the Executive’s death
during the term of this Agreement, the Executive’s estate shall be entitled to
receive salary and any other payment due and accrued through the date of the
Executive’s death and all payments due to the Executive pursuant to the
provisions of Sections 5 and 7.  The Company may assign this Agreement and any
and all of its rights under this Agreement to any person, firm or corporation
succeeding to the business of the Company, provided that such successor entity
shall assume (by contract or by operation of law) that Company’s obligations
under this Agreement, at which point such Company shall be relieved of its
obligations hereunder.
16.           Waiver of Breach.  The waiver by the Company or the Executive of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by the Company or the Executive.
17.           Amendments.  No amendments or variations of the terms and
conditions of this Agreement shall be valid unless the same is in writing and
signed by all of the parties hereto.
18.           Complete Agreement.  This Agreement constitutes the entire
understanding between the parties hereto relating to the matters contained
herein, and supersedes any prior agreements, arrangements or understandings,
whether oral or written, relating to the employment of the Executive by the
Company.
 
13

--------------------------------------------------------------------------------


19.           Headings.  The section headings contained herein are for
convenience purposes only and shall not in any way affect the interpretations or
enforceability of any provision of this Agreement.
20.           Severability.  The invalidity or unenforceability of any provision
of this Agreement, whether in whole or in part, shall not in any way affect the
validity and/or enforceability of any other provision herein contained.  Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or unenforceability.
21.           Counsel.  It is acknowledged by the Executive that he has had the
opportunity to be represented by counsel of his choosing in connection with the
negotiation and execution of this Agreement.
22.           Governing Law.  This Agreement and all matters concerning its
interpretation, performance, or the enforcement hereof, shall be governed in
accordance with the laws of the State of New York, without regard to conflict of
law principles.
23.           Jurisdiction.  Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of any state or federal
court sitting in the County of New York, State of New York, and each of the
parties hereto hereby irrevocably and unconditionally agrees that any and all
claims which arise out of or relate to this Agreement or to the Executive’s
employment with the Company shall be heard and determined in any such
court.  Each of the parties hereto irrevocably and unconditionally waives any
objection that either of them may now or hereinafter have to the venue of any
suit, action or proceeding arising out of or relating to this Agreement or to
the Executive’s employment with the Company in any state or federal court
sitting in New York County.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.  Each
of the parties hereto irrevocably waives the right to a trial by jury and each
of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the address at
which such party is to receive notice in accordance with Section 12.
 
14

--------------------------------------------------------------------------------


24.           Expenses.  In the event that the Company or the Executive incurs
expenses in connection with the enforcement of this Agreement, the prevailing
party shall be entitled to recover all expenses incurred in connection with such
enforcement of this Agreement from the non-prevailing party including, without
limitation, reasonable attorneys’ fees.
25.           Counterparts.  This Agreement may be executed in one or more
counterparts with each counterpart considered as an original.
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.
 
15

--------------------------------------------------------------------------------


[Signature Page to Gelfman Employment Agreement]
 

 
EXECUTIVE
          /s/ Peter T. Gelfman  
Peter T. Gelfman
         
WHX Corporation
         
By:
 /s/ Glen Kassan    
Glen Kassan
   
Chief Executive Officer

 
 
16

--------------------------------------------------------------------------------

 

